Mackintosh, J.
— It is not necessary for a determination of this case to recite a rather complicated condition of affairs which involve the title to shares of the estate of the deceased parents of Louis and John Stoops. As a result of different transactions between the two brothers and conveyances from them to one another, and from them to their wives, the trial court found in favor of Ellen A. Stoops, the wife of John. These matters all presented disputed questions of fact, and our review of the testimony does not show us that it preponderates against the findings of the trial court, and we are satisfied to adopt them as narrating the true state of affairs.
The questions of law presented are, first, that the superior court, sitting in probate, had no jurisdiction to hear and determine the question of the good faith of the deed from Louis Stoops to his wife. This contention is based upon the decision in In re Decker’s Estate, 105 Wash. 221, 177 Pac. 718. This matter came up on the hearing on the order of distribution, and it seems to us that the appellant cannot, even though § 163, p. 689, and § 220, p. 706, Laws of 1917, permit it in some cases, raise the objection when the whole matter was brought up by her petition. All the parties were before the court, the-issues had been made up *155between them, and the jurisdiction of the court had been voluntarily invoked. . As a matter of fact, consent had been given to the court to try out and determine the issues. In the case of In re Martin’s Estate, 82 Wash. 226, 144 Pac. 42, this court, in effect, recognizes this rule.
It is next urged that Ellen A. Stoops was not a bona fide purchaser. This involves merely a question of fact, as it related to the delivery of the deed given by John Stoops, and we cannot disagree with the trial court’s findings that there was no delivery thereof.
The appeal, in so far as it affects the rights of the Clarke county bank, in addition to questions heretofore considered, involves the question of the sale on execution for more than the amount of the judgment. This was a matter from which no appeal was taken, and the period of redemption having passed, the court will not examine into it.
Upon the whole record, we are satisfied the decision of the lower court is correct, and it is therefore affirmed.
Parker, C. J., Hovey, Main, and Holcomb, JJ., concur.